The Court
In this case it is contended that the complaining witness, a boy thirteen years old, was an accomplice, whose testimony required corroboration; and as he was not corroborated, the conviction of the defendant was erroneous. But the uncontradicted testimony of the boy shows that he acted under the threats and coercion of the defendant. He was, therefore, not an accomplice; and as the evidence in the case was sufficient to sustain the verdict, the judgment and order must be affirmed. It is so ordered.
Rehearing denied.